Citation Nr: 0805727	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2005 and March 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied eligibility for nonservice-
connected pension and entitlement to service connection for 
bilateral hearing loss, respectively.


FINDINGS OF FACT

1.  Right ear hearing loss was noted on the veteran's 
enlistment examination.

2.  The veteran did not experience an increase in right ear 
hearing loss disability during service.

3.  Left ear hearing loss was not shown during service, or 
for many years after separation from service, and it was not 
due to any disease or injury incurred during service, to 
include noise exposure.

4.  The veteran did not serve on active duty during a period 
of war.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.385 (2007).

2.  The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2004, prior to its 
initial adjudication of the veteran's hearing loss claim.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's bilateral 
hearing loss disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records that could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence.

With respect to the veteran's nonservice- connected pension 
claim, the VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOGCPREC 5-2004 (June 23, 2004); VAOGCPREC 2-
2004 (March 9, 2004).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation rather than on consideration of the 
factual evidence.); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Manning 
v. Principi, 16 Vet. App 534, 542-543 (2002) (the provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter.)  As the Board will discuss in the 
following decision, an award of nonservice-connected pension 
benefits is not warranted in this case as a matter of law.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As 
such, any further discussion of the VCAA with respect to the 
veteran's nonservice-connected pension claim in the present 
case is not necessary, as there is no evidence that VA could 
suggest for the veteran to submit that would result in an 
award of the benefit being sought.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
the claims.

Bilateral Hearing Loss

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304 (2007).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2007).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service."  5 Vet. App. at 159.  The Court explained that when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  5 Vet. App. at 
160.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends, essentially, that his hearing loss is 
attributable to active duty.  He notes in correspondence 
received November 2004 that he was exposed to rifle and 
grenade launcher fire percussion during service.  He also 
stated, in December 2004, that he should not have been 
allowed to enter the Army because of his hearing loss.

The Board notes that right ear hearing loss was noted on the 
service pre- induction exam.  A February 1960 pre-induction 
examination noted 15/15 whispered voice testing bilaterally.  
However, a second pre-induction examination in July 1961 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
55
50
50
LEFT
15
-5
-5
0
0

Right ear hearing loss being shown, the presumption of 
soundness does not apply to that ear.

Although service medical records document right ear hearing 
loss at enlistment, there is no indication that this 
disability increased in severity during service.  In fact, 
the veteran's April 1993 discharge examination showed an 
improvement.  Pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
0
LEFT
5
0
0
X
-5

In addition to there being no evidence of worsening during 
service, there is no post-service medical evidence indicating 
that the veteran's right ear hearing loss permanently 
increased in severity during or as a result of service.

With respect to the left ear, there is no medical or 
contemporaneous lay evidence of hearing loss during service.  
The first post-service evidence of hearing loss in the left 
ear is contained in an October 2004 VA audiology consultation 
in conjunction with the instant claim.  At that time the 
veteran complained of a gradual onset of chronic hearing 
decrease, greater in the right ear than the left, for over 40 
years.  He described a history of military rifle use and 
post-service hunting.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
70
75
65
60
LEFT
15
15
45
55
55

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 100 in the left ear.

While these results do establish left ear hearing loss, the 
consultation report is over 40 years following the veteran's 
discharge and the gap in time showing relevant complaints or 
treatment is probative evidence against the veteran's claim 
for service connection for left ear hearing loss on a direct 
or presumptive basis.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Parenthetically, while the presence of a right ear hearing 
loss disability during service is conceded, the Board notes 
that this October 2004 consultation is also the first post-
service evidence of a right ear hearing loss disability.

In March 2005, the veteran was accorded a VA audiology 
examination.  The veteran's claims file was reviewed and 
relevant service and medical history was discussed.  The 
veteran described significant hearing loss at enlistment and 
increasing difficulties during service.  He reported mumps as 
a child, and the examiner noted this was the most common 
cause of unilateral hearing loss in children.  He also 
reported pre-service carpentry work.  In service, the veteran 
reported performing clerical tasks, and the examiner 
indicated the veteran was not around any noise.  The veteran 
stated that he was exposed to rifles, grenade launchers, 
demolition pits, and machine guns.  He did not use hearing 
protection.  The veteran also reported a post service history 
of carpentry work, with periodic use of hearing protection.  
He indicated that he hunts with no hearing protection.  Other 
post service noise exposure included target shooting and 
chainsaw use, with hearing protection.

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
70
75
70
70
LEFT
15
15
45
55
55

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 96 in the left ear.  Based on 
this testing, the examiner diagnosed the veteran with normal 
right ear hearing at 500 hertz, and severe sensorineural 
hearing loss from 1000 hertz through 4000 hertz.  Left ear 
hearing was characterized as normal at 500 and 1000 hertz, 
with moderate sloping to moderately severe sensorineural 
hearing loss from 2000 hertz through 4000 hertz.

In discussion, the examiner opined that the results at the 
time of separation were likely inaccurate.  However, after 
discussing pertinent history, the examiner found that it is 
less likely than not that the veteran experienced any 
worsening of right ear hearing loss during military service.  
He also found that the veteran's left ear hearing loss was 
not caused or aggravated by military service, to include as 
due to his right ear hearing loss.  The examiner explained 
that the veteran's in-service noise exposure appeared to be 
minimal.  He found that the veteran's right ear hearing has 
deteriorated, but explained that this was attributable to 
post service noise exposure and aging.  While again noting a 
possibly incorrect discharge examination report, the examiner 
further opined that the veteran's left ear hearing loss was 
not shown during service and likely attributable to post 
service noise exposure and aging.  This is the only competent 
medical evidence addressing the etiology of the veteran's 
current bilateral hearing loss, and it is probative evidence 
against his claim.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for hearing loss.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007), 
38 C.F.R. § 4.3 (2007).



Nonservice- connected Pension Eligibility

Legal Criteria

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2007).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Korean conflict refers to the period June 27, 1950 through 
January 31, 1956.  See 38 U.S.C.A. § 1501 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.2.  In addition, "period of war" refers 
to the Vietnam era, from February 28, 1961, to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.



Analysis

The veteran essentially contends that he is entitled to 
nonservice-connected pension by virtue of his service.

According to the veteran's Department of Defense Form 214 (DD 
214) the veteran had active duty service with the United 
States Army from July 1961 to June 1963.  Service personnel 
records do not reflect, nor does the veteran contend, that 
the veteran had active service either prior to or subsequent 
to the aforementioned dates, July 1961 to June 1963.  The 
veteran's DD-214 does not show the veteran had service in the 
Republic of Vietnam, nor does he contend as much.  Because 
these service dates occur after the Korean Conflict and 
before the Vietnam Era, for one who did not serve in the 
Republic of Vietnam, the veteran did not have active service 
during any period of war or conflict.  See 38 C.F.R. § 3.2(f) 
(2007).

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected pension, 
and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  The Board is prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  
As there is no authorization under law or regulation to grant 
the benefit being sought by the veteran, his claim must be 
denied.

ORDER

Service connection for bilateral hearing loss is denied.

Eligibility for receipt of nonservice-connected pension 
benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


